Title: August 13. 1796 Saturday.
From: Adams, John
To: 


       Three Load of Salt Hay Yesterday from the Beach Marsh. Got in 51 Bushells of Barley winnowed and raddled. Billing, Bass, Sullivan Lothrop and E. Belcher with Brisler poling off and carting Salt Hay. Tirrell and T. Lothrop threshing. Trask burning Bushes on Penns Hill.
       Reading Tullys Offices. It is a Treatise on moral obligation. Our Word Obligation answers nearer and better than Duty, to Ciceros Word, officium.
       Our Men have brought up 3 loads of Salt Hay and left a 4th. stacked upon the Ground. The Barley not all threshed. Prince return’d from Boston.
       Read much in Tullys Offices.
      